            Case 3:19-sw-00095-DJN Document 1 Filed 03/07/19 Page 1 of 7 PageID# 1
AO 106(Rev. 04/10) Application for a Search Warrant                                                                1     L       1 ril
                                                                                                        p
                                      United States District Court                                                 MAR - 7 2019         LI
                                                                for the
                                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                                                   RICHMOND. VA



              In the Matter ofthe Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                      Case No. 3:18     SvN/'^S
        839 Young Avenue, Petersburg, VA 23803



                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that 1 have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):



located in the              Eastern               District of       Virginia               ,there is now concealed (identify the
person or describe the property to be seized)'.
 see Attachment A



          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                isT evidence of a crime;
                isTcontraband, fruits ofcrime, or other items illegally possessed;
                iSf property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

             Code Section                                                  Offense Description
        Title 18 U.S.C 922(d)(1)                                               Sell Firearm to Convicted Felon



          The application is based on these facts:
            See attached affidavit



          □ Continued on the attached sheet.
          □ Delayed notice of        days (give exact ending date if more than 30 days:                                ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet



                                                                                  \y      Applicant's signature

                                                                                 AywV Uvi4s-t:ti
                                                                                          Printed name and title

Swom to before me and signed in my presence.
                                                                                                           ISf
                                                                                             David J. Novak
Date:


City and state:
                                                                                        Printed name and title
       Case 3:19-sw-00095-DJN Document 1 Filed 03/07/19 Page 2 of 7 PageID# 2




 IN THE MATTER OF THE SEARCH OF:
 839 YOUNG AVE                                       CaseNo.3:19SW'^S
 PETERSBURG. VA 23803

                                                      UNDER SEAL



              AFFIDAVIT IN SUPPORT OF SEARCH AND SEIZURE WARRANT

I, Lindsey Bates, being duly swom,depose and state as follows:

I. AFFIANT BACKGROUND AND EXPERIENCE

1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives(ATE)

and have been since March 2014. I am a graduate ofthe Federal Law Enforcement Training Center

(FLETC)and the ATF Special Agent Basic Training Academy. I received specialized training

concerning violations of the Gun Control Act within Title 18 and the National Firearms Act within

Title 26, ofthe United States Code pursuant to firearms violations. I am a duly swom agent who is

authorized to carry firearms, execute warrants, and make arrests for offenses against the Unites

States and to perform such other duties as authorized by law. Prior to joining the ATF,I was a

police officer and detective with the Richmond Police Department, in Richmond, Virginia for seven

years, which included two years as a detective with the department's Special Investigations

Division, Narcotics Unit.

2.     I have participated in the preparation and execution of numerous arrest and search warrants

for criminal offenses involving the possession with the intent to distribute controlled substances and

illegal possession offirearms. I am familiar with the methods dmg and firearms traffickers use to

conduct their illegal activities, to include communication methods, vehicles, text messaging, and

narcotics and firearms transactions. I received specialized training in narcotics identification,

detection, and trafficking, as well as participated in multiple narcotics distribution interdiction

assignments with state and local law enforcement jurisdictions.
      Case 3:19-sw-00095-DJN Document 1 Filed 03/07/19 Page 3 of 7 PageID# 3



3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.


II. REQUESTED SEARCH WARRANT

4.      I submit this affidavit in support of an application for a search warrant for the residence of

Armon LEE,located at 839 Young Ave., Petersburg, VA,23803, and structures within the

curtilage (hereinafter listed as the "SUBJECT LOCATION").

5.     Based upon the facts set forth herein, I submit that there is a federal Indictment for LEE,

and that the SUBJECT LOCATION,as described in Attachment A,contains and will contain the

items as described in Attachment B.

6.     All information contained in this affidavit, from whatever source derived, is either

personally known to me or has been related to me by other sworn law enforcement personnel.

This affidavit is not intended to include each and every fact and matter observed by me or known

to the government.

III. PROBABLE CAUSE

7.      On March 5,2019, a Grand Jury in the EDVA issued a sealed federal indictment charging

ARMON LEE, with seventeen separate counts oftrafficking narcotics and firearms in violation of

Title 21 U.S.C. Section 841(a)(1)and Title 18 U.S.C Section 922(d)(1).

8.    Previously, on February 12,2019, United States Magistrate Judge David J Novak, United

States District Court for the Eastem District of Virginia, authorized a GPS and cell site data

warrant(case no. 3:19sw53)for the cell phone known to be associated with LEE. During the time

frame of February 19, 2019,through March 7, 2019,the location-based electronic communications

data was active and revealed that during the coverage on LEE's target phone, geolocation data and

cell site tower information for the phone placed it in the vicinity of839 Young Ave,Petersburg,
      Case 3:19-sw-00095-DJN Document 1 Filed 03/07/19 Page 4 of 7 PageID# 4



VA,every night between the approximate hours of 10:00 PM to 6:00 AM,with the exception of

March 3, 2019.(On March 3, 2019, LEE arrived at the SUBJECT LOCATION at 6:00 am).

Location-based electronic communications data collected by law enforcement, pursuant to an

Order issued by the Honorable David J. Novak, United States Magistrate Judge for the Eastern

District of Virginia, corroborates that LEE resides at the SUBJECT LOCATION.

9.    On February 25, 2019, investigators with ATP conducted surveillance on the SUBJECT

LOCATION. At approximately 6:32 p.m., LEE was observed exiting a blue vehicle displaying

Virginia registration UXE-7936, and then entering the front door ofthe SUBJECT LOCATION.


10.   On March 4, 2019, investigators with ATP conducted surveillance on the SUBJECT

LOCATION. At approximately 12:37 p.m., LEE was observed exiting a white work van displaying

Virginia registration TW269-627, also displaying the signage "Repairs 4 U." LEE then entered the

front door ofthe SUBJECT LOCATION.


11.    On March 7,2019,federal agents with ATP executed a federal arrest warrant for Armon LEE

at the SUBJECT LOCATION. Armon LEE was present. During the sweep for officer safety, agents

observed a firearm in the comer of a bedroom and a firearm undemeath the bed. This room was

identified by LEE's father as ARMON LEE's room. In addition, a female who identified herself as

ARMON LEE's girlfnend/mother of his child stated that the room belonged to them and that she

had no knowledge of the firearms.

12.   During the protective sweep, agents also detected the odor of marijuana inside the residence.

13.   LEE has sold more than twenty firearms to an individual he knew or had cause to believe had

been previously convicted of a crime punishable by a term of incarceration exceeding one year

between May 2018 and November 2018.
      Case 3:19-sw-00095-DJN Document 1 Filed 03/07/19 Page 5 of 7 PageID# 5



IV. CONCLUSION

14.   Based on the facts outlined above, I submit there is probable cause to believe that inside the

SUBJECT LOCATION,as described in Attachment A,additional firearms will be found.



I declare under the penalty of peijury that the foregoing is true and correct to the best of my

knowledge.


                                   Respectfully^bmitted.

                                    /ihdsey Batds
                                   Special Agent
                                   Bureau of ATF



 Subscribed to and sworn before me this 7™ day of March 2019

 Reviewed and Approved by AUSA Angela Mastandrea-Miller




                                                    IS!
                                         David J. Novak
                                         United States Magistrate Judge
   Case 3:19-sw-00095-DJN Document 1 Filed 03/07/19 Page 6 of 7 PageID# 6



                                        ATTACHMENT A


                                   PLACE TO BE SEARCHED



       The SUBJECT LOCATION, known and described as 839 Young Ave, Petersburg VA

23803 is a two-story residence that is brick in composition, with grey vinyl siding around the jfront

entrance. The numeric "839" is clearly visible located to the right of the front door, displaying

"839" diagonally in black numbering. There are windows located to the left and to the right of the

front door. The front door is white in color, with a wdndow at the top of the door.
      Case 3:19-sw-00095-DJN Document 1 Filed 03/07/19 Page 7 of 7 PageID# 7



                                          ATTACHMENT B

                                        ITEMS TO BE SEIZED


        1.      Books, records, receipts, notes, ledgers, and other papers including any computerized

or electronic records including cellular telephones, relating to the transportation, ordering, purchase

and distribution offirearms.

        2.      Address and/or telephone books and papers, including computerized or electronic

address and/or telephone records reflecting names, addresses and/or telephone numbers.

        3.     Books, records, receipts, bank statements, and records, money drafts, letters of credit,

money order and cashier's checks, receipts, pass books, bank checks, safety deposit box keys and any

other items evidencing the obtaining, secreting, transfer, concealment, storage and/or expenditure of

money or other assets, or any and all documents relating to residence.

       4.      Safes (to include lock boxes, gun safes, and strong boxes).

       5.      Indicia of occupancy, residence, and/or ownership of the premises described herein,

including, but not limited to, utility and telephone bills, cancelled envelopes, and keys.

       6.      Cellular telephones and pagers and records and receipts reflecting ownership and use.

       7.      Firearms, including, but not limited to, firearms parts, accessories, holsters, and

ammunition.
